DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-17, the claims recite the limitation "A multi-frequency folded les antenna" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, the claim recites the limitation "A polarization-dependent trans-reflector" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 appears to be in dependent form yet does not recite which preceding claim upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements. For examination purposes, claim 8 will be interpreted as being dependent on claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jinjing Ren et al. ("Some studies of quasi-planar antennas", hereinafter "Ren").
Regarding claim 1, Ren teaches (Figs. 2.3, 2.4, 5.23) a multi-frequency folded lens antenna structure comprising: a stack (Fig. 2.3) comprising: a polarization-dependent trans-reflector (polarizing grid array), a dielectric gap (air between polarizing grid array and twist reflector); and a multi-frequency twist-reflector (twist and reflect array) wherein the polarization-dependent trans-reflector (polarizing grid array) is configured to transmit electromagnetic radiation of a first polarization incident from within the stack (Fig. 2.3) out of the stack (Fig. 2.3) and to reflect electromagnetic radiation of a second, different polarization incident within the stack (Fig. 2.3) towards the multi-frequency twist-reflector (twist and reflect array) (Page 13, “"The planar polarizing grid or slot array functions as a polarization filter, which fully reflects the wave with one polarization, and is fully transparent for a wave with orthogonal polarization"), and the multi-frequency twist-reflector (twist and reflect array) is configured to selectively change a polarization of the reflected electromagnetic radiation from the second polarization to substantially the first polarization and to direct the electromagnetic radiation of substantially the first polarization, within the stack (Fig. 2.3), towards the polarization-dependent trans-reflector (polarizing grid array) for at least partial transmission out of the stack (Fig. 2.3), wherein the multi-frequency twist-reflector (twist and reflect array) is configured to selectively change the polarization for at least a first frequency band and for at least a second frequency band, non- contiguous to the first frequency band.
Regarding claim 2, Ren teaches (Figs. 2.3, 2.4, 5.23) the multi-frequency folded lens antenna structure as claimed in claim 1, wherein the multi-frequency twist-reflector (twist and reflect array) is configured to selectively change the polarization for at least the first frequency band and for at least the second frequency band, non-contiguous to the first frequency band (Fig. 5.23) and is configured to not selectively change the polarization for at least a third frequency band between the first frequency band and the second frequency band.
Regarding claim 3, Ren teaches (Figs. 2.3, 2.4, 5.23) the multi-frequency folded lens antenna structure as claimed in claim 1, wherein the multi-frequency twist-reflector (twist and reflect array) is configured to have a multi-resonant impedance comprising a resonance at the first frequency band and a resonance at the second frequency band (Fig. 5.23).
Regarding claim 4, Ren teaches (Figs. 2.3, 2.4, 2.6, 5.15, 5.23) the multi-frequency folded lens antenna structure as claimed in claim 3, wherein the multi-frequency twist-reflector (twist and reflect array) is configured to have a multi-resonant impedance that is non-resonant at a third frequency band between the first frequency band and the second frequency band, wherein the multi-frequency twist-reflector (twist and reflect array) reflects electromagnetic radiation having a second polarization and a frequency within the first frequency band or the second frequency band as electromagnetic radiation having a first polarization in the same respective frequency bands and does not reflect electromagnetic radiation having a second polarization within the third frequency band as electromagnetic radiation having the first polarization.
Regarding claim 5, Ren teaches (Figs. 2.3, 2.4, 5.15, 5.23) the multi-frequency folded lens antenna structure as claimed in claim 1, wherein the multi-frequency twist-reflector (twist and reflect array) comprises a periodic conductive surface that provides frequency selectivity, a dielectric layer and a reflective surface.
Regarding claim 6, Ren teaches (Figs. 2.3, 2.4, 5.21, 5.23) the multi-frequency folded lens antenna structure as claimed in claim 5, wherein a thickness of the dielectric layer of the multi-frequency twist-reflector (twist and reflect array) is dependent upon both the first frequency band and the second frequency band.
Regarding claim 8, Ren teaches (Figs. 2.3, 2.4, 5.23) the multi-frequency folded lens antenna structure as claimed in claim 1, wherein the multi-frequency twist-reflector (twist and reflect array) comprises parallel, equally-spaced, discontinuous conductive (Discontinuous Strips, Fig. 5.21(b)), wherein conductive strip portions are separated in a first direction, parallel to the conductive (Discontinuous Strips, Fig. 5.21(b)), by first gaps and are separated in a second direction, orthogonal to the first direction, by second gaps.
Regarding claim 9, Ren teaches (Figs. 2.3, 2.4, 5.23) the multi-frequency folded lens antenna structure as claim in claim 8, wherein the first gaps have a constant size and wherein the second gaps have a constant size, the size of the first gaps being less than a size of the second gaps.
Regarding claim 13, Ren teaches (Figs. 2.3, 2.4, 5.23) the multi-frequency folded lens antenna structure as claimed in claim 1, further comprising: a waveguide feed in the multi-frequency twist-reflector (twist and reflect array) configured to provide electromagnetic radiation having the second polarization and having a frequency bandwidth covering at least the first frequency band and the second frequency band.
Regarding claim 18, Ren teaches (Figs. 2.3, 2.4, 5.23) the polarization-dependent trans-reflector (polarizing grid array) comprising: parallel (Discontinuous Strips, Fig. 5.21(b)) of conductor on a surface of a dielectric, wherein a thickness of the dielectric is dependent upon both a first frequency band and a second frequency band such that a thickness of the dielectric corresponds to a first multiple number of half wavelengths for a resonant frequency of a first resonant frequency band and a multiple number of half wavelengths for a resonant frequency of a second frequency band.
Regarding claim 19, Ren teaches (Figs. 2.3, 2.4, 5.23) the polarization-dependent trans-reflector (polarizing grid array) as claimed in claim 18, wherein a thickness of the dielectric corresponds to a wavelength for a resonant frequency of the second frequency band.
Regarding claim 20, Ren teaches (Figs. 2.3, 2.4, 5.23) the multi-frequency twist-reflector (twist and reflect array) comprising a dielectric layer supporting, on a first side, a reflective surface and supporting, on a second side opposing the first side, parallel, equally-spaced, discontinuous conductive (Discontinuous Strips, Fig. 5.21(b)) defining conductive strip portions that are separated in a first direction, parallel to the conductive (Discontinuous Strips, Fig. 5.21(b)), by first gaps and are separated in a second direction, orthogonal to the first direction, by second gaps, wherein the first gaps have a constant size, and the second gaps have a constant size, the size of the first gaps being smaller the size of the second gaps, and wherein a thickness of the dielectric layer causes the multi-frequency twist-reflector (twist and reflect array) to reflect electromagnetic radiation, having a second polarization and a frequency within a first frequency band or a second frequency band, as electromagnetic radiation having a first polarization in the same respective frequency bands and wherein electromagnetic radiation having a second polarization within a third frequency band is not reflected as electromagnetic radiation having the first polarization.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 10-12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jinjing Ren et al. ("Some studies of quasi-planar antennas", hereinafter "Ren") in view of Laverick (U.S. 3,771,160).
Regarding claim 7, Ren teaches the multi-frequency folded lens antenna structure as claimed in claim 1.
Ren does not explicitly teach the multi-frequency folded lens antenna structure as claimed in claim 1, wherein the multi-frequency twist-reflector comprises repeated parallel LC circuits, each of LC circuits providing a separate resonance.
However, Laverick teaches (Fig. 3) a reflector assembly wherein the multi-frequency twist-reflector comprises repeated parallel LC circuits (Grid 5, Grid 6), each of LC circuits providing a separate resonance.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ren to have the polarization-dependent trans-reflector be configured to have a single resonance impedance, wherein the first frequency band and the second frequency band are harmonic frequencies defined by the single resonance as taught by Laverick in order to produce a rotational shift of the plane of polarization of an incident plane polarized wave for at least two frequencies of incident wave (Laverick Col. 1, lines 19-23).
Regarding claim 10, Ren teaches the multi-frequency folded lens antenna structure as claimed in claim 1.
Ren does not explicitly teach the multi-frequency folded lens antenna structure as claimed in claim 1 wherein the polarization-dependent trans-reflector is configured to have a single resonance impedance, wherein the first frequency band and the second frequency band are harmonic frequencies defined by the single resonance.
However, Laverick teaches a reflector assembly wherein the polarization-dependent trans-reflector (5) is configured to have a single resonance impedance, wherein the first frequency band and the second frequency band are harmonic frequencies defined by the single resonance (Col. 4, lines 25-40).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ren to have the polarization-dependent trans-reflector be configured to have a single resonance impedance, wherein the first frequency band and the second frequency band are harmonic frequencies defined by the single resonance as taught by Laverick in order to produce a rotational shift of the plane of polarization of an incident plane polarized wave for at least two frequencies of incident wave (Laverick Col. 1, lines 19-23).
Regarding claim 11, Ren teaches the multi-frequency folded lens antenna structure as claimed in claim 1.
Ren does not explicitly teach the multi-frequency folded lens antenna structure as claimed in claim 1, wherein the polarization-dependent trans-reflector comprises a polarization selective reflective surface and a layer of dielectric, wherein the thickness of the dielectric depends on both the first frequency band and the second frequency band.
However, Laverick teaches a reflector assembly wherein the polarization-dependent trans-reflector (5) comprises a polarization selective reflective surface and a layer of dielectric (11), wherein the thickness (D1, D2) of the dielectric (11) depends on both the first frequency band and the second frequency band (Col. 3, lines 39-44).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ren to have the polarization-dependent trans-reflector comprise a polarization selective reflective surface and a layer of dielectric, wherein the thickness of the dielectric depends on both the first frequency band and the second frequency band as taught by Laverick in order to produce a rotational shift of the plane of polarization of an incident plane polarized wave for at least two frequencies of incident wave (Laverick Col. 1, lines 19-23).
Regarding claim 12, Ren teaches the multi-frequency folded lens antenna structure as claimed in claim 1.
Ren does not explicitly teach the multi-frequency folded lens antenna structure as claimed in claim 1, wherein the polarization-dependent trans-reflector comprises conductive strips on a dielectric, wherein a thickness of the dielectric is dependent upon both the first frequency band and the second frequency band such that the thickness of the dielectric corresponds to a first multiple number of half wavelengths for a resonant frequency of the first resonant frequency band and a multiple number of half wavelengths for a resonant frequency of the second frequency band.
However, Laverick teaches a reflector assembly wherein the polarization-dependent trans-reflector (5) comprises conductive strips (8, 9)on a dielectric (11), wherein a thickness (D1, D2) of the dielectric (11) is dependent upon both the first frequency band and the second frequency band such that the thickness (D1, D2) of the dielectric (11) corresponds to a first multiple number of half wavelengths for a resonant frequency of the first resonant frequency band and a multiple number of half wavelengths for a resonant frequency of the second frequency band (Col. 4, lines 25-40).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ren to have the polarization-dependent trans-reflector comprise conductive strips on a dielectric, wherein a thickness of the dielectric is dependent upon both the first frequency band and the second frequency band such that the thickness of the dielectric corresponds to a first multiple number of half wavelengths for a resonant frequency of the first resonant frequency band and a multiple number of half wavelengths for a resonant frequency of the second frequency band as taught by Laverick in order to produce a rotational shift of the plane of polarization of an incident plane polarized wave for at least two frequencies of incident wave (Laverick Col. 1, lines 19-23).
Regarding claim 21, Ren teaches the multi-frequency twist-reflector as claimed in claim 20.
Ren does not explicitly teach the multi-frequency twist-reflector as claimed in claim 20, wherein the discontinuous conductive strips are configured to have a multi-resonant electrical impedance that is resonant at the first frequency band and at the second frequency band but not at the third frequency band, the third frequency band being between the first frequency band and the second frequency band, wherein a thickness of the dielectric layer substantially corresponds to a whole number of quarter wavelengths of a resonant frequency of the first frequency band and a whole number of quarter wavelengths of a resonant frequency the second frequency band.
However, Laverick teaches (Fig. 2) a reflector assembly wherein the discontinuous conductive strips (8, 9) are configured to have a multi-resonant electrical impedance that is resonant at the first frequency band and at the second frequency band but not at the third frequency band, the third frequency band being between the first frequency band and the second frequency band (Col. 3, lines 1-9), wherein a thickness (D1, D2) of the dielectric (11) layer substantially corresponds to a whole number of quarter wavelengths of a resonant frequency of the first frequency band and a whole number of quarter wavelengths of a resonant frequency the second frequency band (Col. 4, lines 25-40).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ren to have the multi-frequency twist-reflector as claimed in claim 20 as taught by Laverick in order to produce a rotational shift of the plane of polarization of an incident plane polarized wave for at least two frequencies of incident wave (Laverick Col. 1, lines 19-23).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jinjing Ren et al. ("Some studies of quasi-planar antennas", hereinafter "Ren") in view of Huguenin et al. (U.S. Patent No. 5,680,139, hereinafter "Huguenin").
Regarding claim 14, Ren teaches the multi-frequency folded lens antenna structure as claimed in claim 13, wherein the waveguide feed is configured to provide at one or more frequencies between 57 and 66 GHz which lies within the second frequency band and at frequencies substantially one half of 57 to 66 GHz which lie within the first frequency band.
Ren does not explicitly teach the multi-frequency folded lens antenna structure as claimed in claim 13, wherein the waveguide feed is configured to provide at one or more frequencies between 57 and 66 GHz which lies within the second frequency band and at frequencies substantially one half of 57 to 66 GHz which lie within the first frequency band.
However, Huguenin teaches a radar system wherein the waveguide feed is configured to provide at one or more frequencies between 57 and 66 GHz which lies within the second frequency band and at frequencies substantially one half of 57 to 66 GHz which lie within the first frequency band.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ren to have the waveguide feed be configured to provide at one or more frequencies between 57 and 66 GHz which lies within the second frequency band and at frequencies substantially one half of 57 to 66 GHz which lie within the first frequency band as taught by Huguenin in order to decrease the radar size and cost (Huguenin Col. 2, lines 5-8).
Regarding claim 15, Ren teaches the multi-frequency folded lens antenna structure as claimed in claim 1.
Ren does not explicitly teach the multi-frequency folded lens antenna structure as claimed in claim 1, further comprising a lens configured to receive electromagnetic radiation of the first polarization transmitted by the polarization-dependent trans-reflector.
However, Huguenin teaches (Fig. 16) a radar system further comprising a lens (605) configured to receive electromagnetic radiation of the first polarization transmitted by the polarization-dependent trans-reflector (620).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ren to have a lens configured to receive electromagnetic radiation of the first polarization transmitted by the polarization-dependent trans-reflector as taught by Huguenin in order to decrease the radar size and cost (Huguenin Col. 2, lines 5-8).
Regarding claim 16, Ren in view of Huguenin teaches the multi-frequency folded lens antenna structure as claimed in claim 15.
Ren does not explicitly teach the multi-frequency folded lens antenna structure as claimed in claim 15, wherein the lens is a Fresnel zone plate lens.
However, Huguenin teaches (Fig. 16) a radar system wherein the lens (605) is a Fresnel zone plate lens.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ren to have the lens be a Fresnel zone plate lens as taught by Huguenin in order to decrease the radar size and cost (Huguenin Col. 2, lines 5-8).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jinjing Ren et al. ("Some studies of quasi-planar antennas", hereinafter "Ren") in view of Huguenin et al. (U.S. Patent No. 5,680,139, hereinafter "Huguenin") as applied in claim 15, in further view of Kanamaluru et al. (U.S. Pub. No. 2002173342, hereinafter "Kanamaluru").
Regarding claim 17, Ren in view of Huguenin teaches the multi-frequency folded lens antenna structure as claimed in claim 15.
Ren does not explicitly teach a base station comprising a backhaul radio frequency transceiver system comprising the multi-frequency folded lens antenna structure as claimed in claim 15.
However, Kanamuluru teaches (Fig. 2) a base station (50) comprising a backhaul radio frequency transceiver system (34) comprising an antenna structure (32).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ren in view of Huguenin to have a base station comprising a backhaul radio frequency transceiver system comprising the multi-frequency folded lens antenna structure as taught by Kanamuluru in order to provide radio frequency and power connections to the base station (Kanamuluru Par. 36).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845